Citation Nr: 0013798	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
January 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
July 1997.  The requested action has been completed to the 
extent possible, and the case has been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

The service-connected right knee disorder is principally 
manifested by minor limitation of flexion, and x-ray evidence 
of mild degenerative changes; no right knee instability is 
shown on examination.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee is not warranted.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A claim for increase is any application for an increase in 
rate of a benefit being paid under a current award, or for 
resumption of payments previously discontinued.  38 C.F.R. 
§ 3.160(f) (1999).

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994)

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved in noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71 Diagnostic Codes 5003, 5010 (1999).

Limitation of flexion of the knee, with flexion limited to 30 
degrees, a 20 percent rating is assigned.  When flexion is 
limited to 45 degrees a 10 percent rating is warranted.  
Flexion limited to 60 degrees, or more, is noncompensable.  
38 C.F.R. § 4.71 Diagnostic Code 5260 (1999).

Normal range of motion of the knee for VA purposes is 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

Painful motion of a major joint or a minor joint group caused 
by degenerative arthritis, established by X-ray, warrants a 
10 percent rating, even in the absence of limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1997)

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvement's of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.  
38 C.F.R. § 4.45

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Arthritis and instability of the knee can be rated 
separately.  VAOPGCPREC 23-97.


Factual Background

The appellant was treated for right knee complaints in 
service, and found to have minimal degenerative changes, by 
X-ray.  By rating action in July 1971, service connection was 
established for degenerative arthritis of the right knee, 
rated 10 percent.  

The appellant was found to have medial meniscus tear in the 
right knee in 1982, and in 1984 there was arthroscopy, and 
partial lateral meniscectomy of the right knee at a VA 
facility in August 1984.  At that time occasional instability 
was reported.

In January 1993 the appellant requested reevaluation of his 
right knee.  A VA medical record dated in January 1993 noted 
complaints of bilateral knee pain.  In March 1993 he reported 
being a postal mail separator, and complained of physical 
problems carrying out the job.  

VA orthopedic examination in October 1994 noted complaints of 
tendency of the right knee to give way, and swelling at time.  
He sometime wore a knee brace.  On physical examination he 
could squat easily, and had mild varus with 2 centimeters 
(cm) between the medial femoral condyles with the medial 
malleoli were touching.  Circumferential measurements showed 
the right thigh to be 48 cm and the left thigh 50 cm; the 
knees were equal at 40 cm; and the right calf was 37 cm and 
the left calf 38 cm.  There was no effusion in either knee.  
There was full range of motion of both knees from 0-145 
degrees, and the ligaments were stable.  There was mild 
patellofemoral crepitus bilaterally.  X-rays studies of the 
right knee revealed minor narrowing of the joint space with 
slight subchondral irregularity.  There was also small juxta 
articular osteophytes involving the medical and lateral 
femoral condyle.  Small spurs extended from the proximal and 
distal poles of the patella.  The examination impression was 
osteoarthritis of the knees, left greater than right.  

The appellant and his spouse provided testimony at a hearing 
before the RO in April 1996.  He reported that doctors told 
him to hold off on knee replacement as they may get better as 
the years go on, Transcript (T.) p. 11.  He complained that 
his knees always hurt, would swell up, and give out.  He 
asserted that he was unable to squat down, or stand too long 
because of his knees.  The giving way was said to be 
frequently, and "[A] lot of times."  He wore knee braces 
and worried about muscle atrophy, T. pp. 12 and 13.  His 
spouse testified that he would wake up with muscle spasms, T. 
p. 14.  The appellant reported that he was limited in his 
walking, less than a quarter mile, due to burning pain, and 
his spouse testified that he could not drive for long 
distances due to knee pain and shaking, T. pp. 15 and 16.  

In March, June, and August 1996 the appellant was seen at a 
VA clinic complaining of knee pain.  

VA clinic records for 1996 and 1997 note complaints of knee 
pain.  In May 1997 the appellant underwent arthroscopy repair 
of a torn meniscus, and chondroplasty, left knee.  A VA 
clinic record dated in July 1997 noted that he had left knee 
problems after going dancing over the weekend.

Per the July 1997 remand the appellant was requested to 
provide help in securing information and records from private 
treating physicians, and medical facilities.  He did not 
respond.  

VA examination in August 1997 noted complaints of bilateral 
knee pain, and problems in ambulating.  He reported wearing 
elastic type knee braces at work.  He was unable to use a 
cane due to shoulder problems.  Knee swelling would only be 
for a couple of hours and not days.  Physical examination 
showed a limp to the left side, and he was wearing sheath-
type brace on both knees.  The knees did not show swelling, 
and were not warm or red.  There was crepitus in the 
patellofemoral component bilaterally.  He also had a Bakers 
cyst in the right knee.  Active range of motion of the right 
knee was from zero to 110 degrees, with passive motion from 
zero to 135 degrees.  He reported a tight feeling in his knee 
about 110 degrees.  There was no laxity medially or laterally 
and no anterior or posterior Drawer signs.  McMurray's test 
was also negative.  He had about a 3-degree varus deformity 
in the right knee.  Crepitus in the patellofemoral 
compartment upon movement was noted.  Quadriceps musculature 
on the right was reduced with respect to the left.  although 
he walked with an antalgic gait, it was the left knee that 
held slightly flexed, presumably secondary to recent left 
knee arthroscopic procedure.  

It was recorded that x-rays in June 1997 showed 
osteoarthritis spurs on the intercondylar eminence's and mild 
patellofemoral involvement.  An MRI in June 1997 showed 
effusion in the suprapatellar pouch.  Bilateral knee films in 
April 1996 revealed bilateral osteoarthritis and 
chondrocalcinosis especially laterally on the left with 
patellofemoral compartment involvement bilaterally.  The 
diagnosis was bilateral osteoarthritis of the right and left 
knees, and a likely component of calcium pyrophosphate 
deposition disease.  

In December 1997 the appellant complained of increased pain 
in the right knee with movement.  The pain was reported to 
radiate into the right hip.  There was no swelling, or 
redness.  The appellant reported that it felt like it would 
give out at times.  The impression was osteoarthritis of the 
right knee.  Medication was prescribed, and it was noted that 
he was getting physical therapy 3 days a week for both knees.

In April 1998 there was imaging of the both knees, showing 
bilateral osteoarthritis changes, with spurring of the 
intercondylar eminence's and mild involvement of the 
patellofemoral compartments, and increased soft tissue 
density is seen in the right suprapatellar region suggesting 
a joint effusion.  The impression was bilateral 
osteoarthritis with possible right joint effusion.  

VA clinic and physical therapy records for 1998 generally 
address the left knee and not the right.  In July 1998 he 
requested medication for bilateral knee pain, left greater 
than right.  Examination showed no swelling or erythema, and 
he had good range of motion.  

The appellant was provided VA examination December 16, 1998.  
At that time he reported chronic heel pain in the past.  He 
wore inserts in his shoes for relief and comfort.  Physical 
examination revealed right knee flexion to 125 degrees, just 
a few degrees or slightly less than the left.  Lying straight 
leg raising showed the right at approximately 65-70 degrees 
in elevation, compared to 50 degrees on the left.  Flat knee 
grinding was negative for meniscal problems.  Measurement of 
the circumference of the knees showed the left to be 40 cm 
and the right 38.5cm.  internal and external rotations were 
negative on ROM (range of motion).  The right knee had full 
extension.  The examiner reviewed a 1996, and 1998, MRI's 
(magnetic resonance image).  It was noted that the July 1998 
x-ray studies showed evidence of chondral calcinosis of both 
the medial and lateral compartments and mild degenerative 
changes, i.e., osteoarthritis.  A 1997 x-ray study noted a 
small bone spur on the tibial eminence.  The diagnoses were 
bilateral osteoarthritis with possible right joint effusion; 
the right knee has a bone spur of the tibial eminence that 
should not actually be a problem, in walking and ambulating; 
and left knee lateral and medial meniscus tear, and 
osteoarthritis.  It was noted that the tearing of the 
meniscus was probably not associated with his parachute 
jumps.

An addendum to the December 16, 1998 examination noted that 
the right knee flexion was without pain, and the internal and 
external rotation was negative for discomfort on range of 
motion.  It was recorded that there was a slight decrease in 
function of flexion of the right knee with flexion to 128 
degrees, and normal 135 degrees.  Full extension on the right 
was normal.  No weakness was noted by history of the 
appellant and/or at the time of the examination.  There was 
no complaint of fatigability by history and physical 
examination.  

It was noted that that the appellant was employed full time 
by the Post Office, and did have a standing job.  There was 
no complaint of time loss secondary to his condition.  On 
range of motion, there was no pain elicited on the active 
movement of the knee joint, and at worse he had diffuse, 
mild, joint pain which was intermittent by history.  No skin 
changes were shown on examination.  The diagnoses were 
bilateral osteoarthritis with possible right joint effusion, 
noted on MRI; right knee bone spur at the tibial eminence 
which, actually, should not be a problem in daily walking and 
movement.  It was recorded that the tearing of the meniscus 
was not a part of his jumps as a paratrooper.  


Analysis

The appellant asserts that he has increased disability of the 
right knee.  While he is competent to report subjective 
complaints, such as pain or a sensation of instability, the 
Board is not obligated to accept these reports where they are 
not objectively supported.  Knee disability can be rated on 
the basis of arthritis, instability, and limitation of 
motion.  Here, the appellant has arthritis, minor limitation 
of flexion, and no instability found on examinations.  The 
osteoarthritis is described as mild, and recent knee flexion 
was to 128 degrees, with "normal" 135 degrees.  The Board 
notes that VA has adopted the "normal" flexion of the knee 
as 140 degrees, but the remark of the examiner that 
"normal" full motion was 135 degrees is not material as it 
is not normal motion, but the loss of motion that warrants 
compensable ratings.  The limitation of knee flexion to 128 
degrees is noncompensable, and only a 10 percent rating is 
assignable for the arthritis with painful, but not 
compensable reduced range of motion.  Even with consideration 
of the August 1997 range of flexion to 110 degrees, a 30-
degree reduction from normal for VA purposes, the limitation 
of motion is still within the noncompensable range under the 
schedular criteria.  While the appellant has reported 
subjective complaints of feeling that the right knee could 
give way, and reports use of a brace, no such giving way has 
been documented objectively, and he was not found to have any 
instability of the right knee on examination.  It was 
specifically noted in August 1997 that he did not have medial 
or lateral laxity.

With reference to pain on motion limiting functional ability, 
while the appellant reports knee pain on movement, the 
examiner for the December 1998 examination reported that on 
range of motion, there was no pain elicited on the active 
movement of the knee joint.  This examiner also considered 
the other findings, including some difference in 
circumferential measurements of the thighs and calves, and 
concluded that, at worse, the appellant had diffuse, mild, 
joint pain that was intermittent by history.  Further there 
is no history of lost time at work, and no objective 
manifestations to support significant impairment of function 
of the right knee.  There is no evidence of additional range 
of motion loss due to pain on use or during flare-ups.  As 
noted, the knee limitation is only in flexion, and only 17 to 
30 degrees less than normal.  The appellant would have to 
lose more than 60 degrees more of flexion before he would 
even qualify for a 10 percent rating based on limitation of 
motion of the right knee.  Further, no weakness was noted by 
history of the appellant and/or at the time of the 
examination, and there was no complaint of fatigability by 
history and physical examination.  The record does show that 
the appellant was provided physical therapy for his knees.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.



ORDER

An increased rating for right knee arthritis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

